Name: Commission Regulation (EC) No 238/2004 of 11 February 2004 opening an invitation to tender for the reduction in the duty on sorghum imported into Spain from third countries
 Type: Regulation
 Subject Matter: EU finance;  trade;  cooperation policy;  tariff policy;  plant product;  international trade;  trade policy;  Europe
 Date Published: nan

 Avis juridique important|32004R0238Commission Regulation (EC) No 238/2004 of 11 February 2004 opening an invitation to tender for the reduction in the duty on sorghum imported into Spain from third countries Official Journal L 040 , 12/02/2004 P. 0023 - 0024Commission Regulation (EC) No 238/2004of 11 February 2004opening an invitation to tender for the reduction in the duty on sorghum imported into Spain from third countriesTHE COMMISSION OF THE EUROPEAN COMMUNITIES,Having regard to the Treaty establishing the European Community,Having regard to Council Regulation (EEC) No 1766/92 of 30 June 1992 on the common organisation of the market in cereals(1), and in particular Article 12(1) thereof,Whereas:(1) Under the Agreement on Agriculture(2) concluded during the Uruguay Round of multilateral trade negotiations, the Community has undertaken to import a quantity of sorghum into Spain.(2) Commission Regulation (EC) No 1839/95 of 26 July 1995 laying down detailed rules for the application of tariff quotas for imports of maize and sorghum into Spain and imports of maize into Portugal(3), lays down the special detailed rules necessary for implementing invitations to tender.(3) In the light of current market needs in Spain, an invitation to tender for the reduction in the duty on imports of sorghum should be opened.(4) Council Regulation (EC) No 2286/2002 of 10 December 2002 on the arrangements applicable to agricultural products and goods resulting from the processing of agricultural products originating in the African, Caribbean and Pacific States (ACP States) and repealing Regulation (EC) No 1706/98(4) provides in particular for a reduction of 60 % in the import duty applicable to grain sorghum up to a quota of 100000 tonnes per calendar year and of 50 % in excess of that quota. If that benefit is combined with the benefit resulting from the invitations to tender for the reduction in the import duty, this is likely to disturb the Spanish market for cereals. Such combined benefits should therefore be ruled out.(5) The measures provided for in this Regulation are in accordance with the opinion of the Management Committee for Cereals,HAS ADOPTED THIS REGULATION:Article 11. An invitation to tender is hereby opened for the reduction in the import duty referred to in Article 10(2) of Regulation (EEC) No 1766/92 on sorghum to be imported into Spain.2. Regulation (EC) No 1839/95 shall apply save as otherwise provided for in this Regulation.3. Under this invitation to tender, the reduction in the import duty on grain sorghum provided for in Annex II to Regulation (EC) No 2886/2002 shall not apply.Article 2The invitation to tender shall be open until 23 December 2004. During that period, weekly invitations shall be issued with quantities and closing dates as shown in the notice of invitation to tender.Article 3Import licences issued under these invitations to tender shall be valid 50 days from the date they are issued within the meaning of Article 10(4) of Regulation (EC) No 1839/95.Article 4This Regulation shall enter into force on the day of its publication in the Official Journal of the European Union.This Regulation shall be binding in its entirety and directly applicable in all Member States.Done at Brussels, 11 February 2004.For the CommissionFranz FischlerMember of the Commission(1) OJ L 181, 1.7.1992, p. 21. Regulation as last amended by Commission Regulation (EC) No 1104/2003 (OJ L 158, 27.6.2003, p. 1).(2) OJ L 336, 23.12.1994, p. 22.(3) OJ L 177, 28.7.1995, p. 4. Regulation as last amended by Regulation (EC) No 2235/2000 (OJ L 256, 10.10.2000, p. 13).(4) OJ L 348, 21.12.2002, p. 5.